DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/29/22 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an apparatus in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8; The claims provide the limitation “an apparatus” is not clear and indefinite because in the specification does not show clearly the structures or elements for these "an apparatus to perform the claimed inventions. The specification fails to discloses structure that corresponds to these types of the “an apparatus” in claims. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 8; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure or elements that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al (US 2010/0008676).
Regarding claim 1; Kojima et al discloses an optical power detection system (101 @ figure 1A) comprising: 
a sensor (106, 117, 118 @ figure 1A) configured to detect light in the cladding (103 @ figure 1A) of ferrule-less optical fiber (112 @ figure 1A), the sensor (106, 117, 118 @ figure 1A) positioned and proximate the cladding (103 @ figure 1A) of the optical fiber (112 @ figure 1A), the sensor (106, 117, 118 @ figure 1A) additionally configured to produce an output signal representative of the detected light (figures 1A-1C and paragraph [0115]: e.g., the light detecting portion 108 comprises: the light receiving member 106 which receives a part of communication light (leakage light) leaking from the core portion 102 via a light extracting portion provided at the optical coupling body 104); and
a reader (107 @ figure 1A) electrically coupled to the sensor (106, 117, 118 @ figure 1A) and configured to receive the sensor (106, 117, 118 @ figures 1A) output signal, the reader (107 @ figure 1A) additionally configured to operate on the output signal to produce a corresponding visual (paragraph [0115]: e.g., the light output member 107 that outputs a visible light when the invisible leakage light is received by the light receiving member 106; and a circuit substrate 116 on which the light receiving member 106 and the light output member 107 are mounted to comprise a light detecting circuit. The light receiving member 106 is mounted on the circuit substrate 116 (on a bottom face of the circuit substrate) and/or audible indication of optical power in the optical fiber (112 @ figure 1A). see figures 1-33
It is noted that the term “and/or” is alternative.

Regarding claim 4; Kojima et al discloses the sensor (106 @ figure 1A) is parallel to the axis of the optical fiber (112 @ figure 1A).  
Regarding claim 5; Kojima et al discloses a housing (131 @ figure 3) is mounted about the optical fiber (112 @ figure 3) and the sensor (118 @ figure 3).  
Regarding claim 6; Kojima et al discloses the housing (131 @ figure 3) comprises an optical connector (133c @ figure 3 and paragraph [0126]: e.g., the housing 131 serves as an optical connector adaptor 133c on the installation side and the other side (right side in FIG. 3) thereof serves as an optical connector adaptor 133y on the user side), an optical converter, or an optical adapter.  
It is noted that the term “or” is alternative.
Regarding claim 13; Kojima et al discloses the housing (131 @ figure 3) is additionally mounted about the reader (107 @ figure 3) of a cover (132 @ figure 30).  
Regarding claim 20; Kojima et al discloses the light in the cladding (103 @ figures 1A-1C) of the optical fiber (112 @ figures 1A-1C) is reflected to the sensor (106 @ figures 1A-1C) with by a mirror (paragraph [0054]: e.g., The optical coupling body 104 further includes a reflection member for reflecting the failure detection light toward the light receiving member.) formed within the optical fiber (112 @ figures 1A-1C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US 2010/0008676) in view of Hallstein et al (US 2016/0047989).
Regarding claim 2; Kojima et al discloses all of feature of claimed invention except for the sensor comprises a photodetector. However, Hallstein et al teaches that it is known in the art to provide the sensor comprises a photodetector (paragraph [0029]: e.g., array of photodetectors (not shown), such as positive-intrinsic-negative (PIN) photodiodes avalanche photodiodes (APDs), or other suitable photodetectors). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Royer et al for the purpose of improving measuring the fiber transmission.
Regarding claim 3; Kojima et al discloses all of feature of claimed invention except for the sensor comprises a PIN photodiode. However, Hallstein et al teaches that it is known in the art to provide the sensor comprises a PIN photodiode (paragraph [0029]: e.g., the receive assembly 110 may generally include a demultiplexer (hereinafter "demux") and an array of photodetectors (not shown), such as positive-intrinsic-negative (PIN) photodiodes, avalanche photodiodes (APDs), or other suitable photodetectors). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Royer et al for the purpose of improving measuring the fiber transmission.

Claims 8-10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US 2010/0008676) in view of Jiang et al (US 2017/0315317).
Regarding claim 8; Kojima et al discloses all of feature of claimed invention except for the reader comprises an apparatus independent from the sensor and housing. However, Jiang et al teaches that it is known in the art to provide the reader (212 @ figure 2) comprises an apparatus (204 @ figure 2) independent from the sensor (124 @ figure 1) and housing (104 @ figures 1-2) of the photodetector-enable connector (104 @ figures 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Jiang et al for the purpose of measuring accuracy the optical power and light results in a higher reading of the power level.
Regarding claim 9; Kojima et al discloses all of feature of claimed invention except for the sensor has an electrical interface that is mounted on an exterior surface of the housing. However, Jiang et al teaches that it is known in the art to provide the sensor (124 @ figure 1) of the photodetector enable connector (104 @ figures 1-2) has an electrical interface (140 @ figure 1 and paragraph [0030]: e.g., the electrical interface 140, allowing a bias voltage to be applied to the built-in photodetector 124 and also allowing the electrical signals from the built-in photodetector 124 to reach outside the photodetector-enabled connector 104. In particular, a network of electrical connections (e.g., wires, vias, layers, etc.) joins the adapter 206 (and other similar adapters, if applicable) to a processing unit. Different architectures for locating the processing unit and the output device are now described) that is mounted on an exterior surface of the housing (138 @ figure 1).   It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Jiang et al for the purpose of measuring accuracy the optical power and light results in a higher reading of the power level.
Regarding claim 10; Kojima et al discloses all of feature of claimed invention except for the electrical interface comprises an electrical lead coupled between an electrical contact and the sensor. However, Jiang et al teaches that it is known in the art to provide the electrical interface (140 @ figure 1) comprises an electrical lead (210 @ figure 2) coupled between an electrical contact (208 @ figure 2 and paragraph [0030]: e.g., The adapter 206 further includes an electrical contact (e.g., electrode) 208  that engages with or otherwise contacts the electrical interface 140 of the photodetector-enabled connector 104 ) and the sensor (124 @ figure 1) of the photodetector enable connector (104 @ figures 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Jiang et al for the purpose of measuring accuracy the optical power and light results in a higher reading of the power level.
Regarding claim 12; Kojima et al discloses all of feature of claimed invention except for the reader has an electrical interface configured to cooperate with the electrical interface of the sensor to establish electrical coupling between the reader and the sensor. However, Jiang et al teaches that it is known in the art to provide the reader (212 @ figure 2) has an electrical interface (figure 2) configured to cooperate with the electrical interface (208 @ figure 2) of the sensor (240 @ figure 1) of the photodetector enable connector (104 @ figures 1-2) to establish electrical coupling (210 @ figure 2) between the reader (212 @ figure 2) and the sensor (240 @ figure 1) of the photodetector enable connector (104 @ figures 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Jiang et al for the purpose of measuring accuracy the optical power and light results in a higher reading of the power level.
Regarding claim 14; Kojima et al discloses all of feature of claimed invention except for the reader includes a wireless transmitter configured to transmit data about the optical power in the optical fiber. However, Jiang et al teaches that it is known in the art to provide the reader (212 @ figure 2) includes a wireless transmitter (214 @ figure 2 and paragraph [0031]: e.g., The output of the data processing function may be a diagnostic or other feedback signal for user consumption. The feedback signal can be transmitted over a data network (e.g., the Internet) to an output device 214, such as a console, handheld terminal, mainframe, mobile device, laptop, tablet, phablet, etc. The feedback signal may be transmitted wirelessly or over wired media. The feedback signal may be interpreted by an app running on a mobile phone, for example) configured to transmit data (data network in figure 2) about the optical power in the optical fiber (102 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Jiang et al for the purpose of measuring accuracy the optical power and light results in a higher reading of the power level.
Regarding claim 15; Kojima et al discloses the data of the reader (107 @ figure 1) includes one or more of an on/off status of the optical power (power switch (509 @ figure 10), an optical power level, a wavelength of the optical power, and a direction of transmission of the optical power (paragraph [0152]: e.g., on the upper face of the casing 506, a power switch 509 for switching supply and non-supply of the electric power from the battery 507 is provided. Besides, in FIG. 9, an example is shown wherein two light output members 107 are provided, however, other than two is acceptable. Moreover, one of the two light output members 107 can be used as a power source lamp indicating ON/OFF of the power source).  
Regarding claim 16; Kojima et al discloses all of feature of claimed invention except for the wireless transmitter is additionally configured to transmit an identifier unique to the optical fiber. However, Jiang et al teaches that it is known in the art to provide the wireless transmitter (214 @ figure 2 and paragraph [0031]: e.g., The output of the data processing function may be a diagnostic or other feedback signal for user consumption. The feedback signal can be transmitted over a data network (e.g., the Internet) to an output device 214, such as a console, handheld terminal, mainframe, mobile device, laptop, tablet, phablet, etc. The feedback signal may be transmitted wirelessly or over wired media. The feedback signal may be interpreted by an app running on a mobile phone, for example) is additionally configured to transmit an identifier unique to the optical fiber (102 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Jiang et al for the purpose of measuring accuracy the optical power and light results in a higher reading of the power level.
Regarding claim 17; Kojima et al discloses all of feature of claimed invention except for the reader includes a display screen. However, Jiang et al teaches that it is known in the art to provide the reader includes a display screen (paragraph [0033]: e.g., the output device 414 may be a LED, loudspeaker/sound alarm or other device that can be activated by the processing unit 412. In still other embodiments, the output device 414 may be a digital display to show, e.g., the power level of light (or OSNR of an optical signal) traveling through the photodetector-enabled connector 104.). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Jiang et al for the purpose of measuring accuracy the optical power and light results in a higher reading of the power level.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US 2010/0008676) in view of Duer et al (US 2017/0023477).
Regarding claim 11; Kojima et al discloses all of feature of claimed invention except for the electrical lead includes slack to accommodate movement of the optical fiber. However, Jiang et al teaches that it is known in the art to provide the electrical lead (306 @ figure 3A) includes slack to accommodate movement of the optical fiber (301 @ figure 3A). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Duer et al for the purpose of generating more accuracy a pulse of light traveling in the optical waveguide.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US 2010/0008676) in view of Chamarti et al (US 2012/0274452).
Regarding claim 18; Kojima et al discloses all of feature of claimed invention except for the reader and sensor are powered by an energy harvesting device. However, Chamarti et al teaches that it is known in the art to provide the reader (82 @ figure 9) and sensor (paragraph [0004]: e.g., The passive or semi-passive RFID tag includes a receiver that includes an antenna that receives a wireless RF signal from a transmitter, also known as an interrogation signal) are powered by an energy harvesting device (paragraph [0046]: e.g., a passive transponder that includes an integrated circuit (IC) chip 49 containing integrated circuits that is powered from RF energy harvested or received from a reader through an antenna 50 coupled to the IC chip 49.).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Chamarti et al for the purpose of improving maintain connections between components to avoid technician mistakes when making or configuring connections.
Regarding claim 19; Kojima et al discloses all of feature of claimed invention except for the energy harvesting device harvests one or more of optical, mechanical, thermal or kinetic energy.  However, Chamarti et al teaches that it is known in the art to provide the energy harvesting device (paragraph [0046]: e.g., the transponder 48 in this embodiment is a passive transponder that includes an integrated circuit (IC) chip 49 containing integrated circuits that is powered from RF energy harvested or received from a reader through an antenna 50 coupled to the IC chip 49) harvests one or more of optical, mechanical, thermal or kinetic energy (paragraph [0047]: e.g., the latching mechanism 54 may be comprised of a bladder, a motor, a solenoid, a thermal actuator, a microelectromechanical systems (MEMs) device, or a motion-inducing device, as examples). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine optical power detection system of Kojima et al with limitation above as taught by Chamarti et al for the purpose of improving maintain connections between components to avoid technician mistakes when making or configuring connections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Chen et al (US 2015/0198490) discloses correlating the amounts of the detected SHG light with respective amounts of stress; and determining one or more optical properties of the end section of the optical fiber based on the amounts of stress. The optical fiber being measured can be held in a ferrule. The stress in the optical fiber end section can be due to processing the optical fiber end using laser and/or mechanical means.
2) Mock (US Patent No. 6,487,327) discloses an optical fiber connection monitor has a detector adjacent the connection which detects light scattered from the connection. The detector signal is converted to a voltage and applied to a comparator circuit which gives an indication that the connection is not dangerously emitting radiation or an indication that it is dangerously emitting radiation.
3) Levinson (US Patent No. 4,881,789) discloses an optical fiber coupler made from three separate ferrules formed from a continuous glass capillary tube having a capillary bore of suitable diameter for receiving optical fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 19, 2022


								/SANG H NGUYEN/                                                                                                        Primary Examiner, Art Unit 2877